Citation Nr: 0924312	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  07-20 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from October 
1961 to April 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied service connection for bilateral hearing loss 
and tinnitus.  The Veteran timely filed a Notice of 
Disagreement (NOD) that same month.  The RO provided a 
Statement of the Case (SOC) in May 2007 and thereafter, in 
June 2007, the Veteran timely filed a substantive appeal.  

In March 2009, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is associated with the claims 
folder, which reflects that the Board would keep the record 
open for a period of 60 days for the submission of additional 
evidence.  See Hearing Transcript at 2.

Other Matters

In January 1991, the Board denied the Veteran's claims for 
service connection for residuals of a perforation of the 
right eardrum and a scarred tympanic membrane of the left 
ear.  In May 2004, the Veteran filed an application to reopen 
his claims for service connection for scarred tympanic 
membrane, left ear, and tympanic membrane perforation, right 
ear.  In a September 2004 correspondence, the Veteran filed 
an informal claim for clear and unmistakable error (CUE).  
The letter does not indicate whether the CUE claim concerned 
the January 1991 Board decision or the April 1989 rating 
decision that originally denied service connection for these 
conditions but the RO decision was subsumed by the Board 
decision.  In any event, the RO did not develop the CUE 
claim.  In a December 2004 rating decision, the RO declined 
to reopen the Veteran's ear disability claims.  The Veteran 
timely filed a NOD in January 2005.  The RO provided a SOC in 
June 2005 and thereafter, in July 2005, the Veteran timely 
filed a substantive appeal.  The Veteran withdrew both ear 
disability claims in October 2006.  However, the Board finds 
that the claims file raises an informal claim of whether new 
and material evidence has been received to reopen the claims 
for service connection for a perforated right tympanic 
membrane (ear drum) and a scarred left tympanic membrane.  
Since the April 1989 RO decision, the Veteran has submitted 
VA treatment records, which include a May 2004 correspondence 
from J.F. (initials used to protect privacy), R.N, B.S.N., 
M.S.N., A.R.N.P.  The letter indicates that J.F. reviewed the 
service treatment records.  She wrote that "[i]t appears as 
if history of when perforation occurred had been in error.  
It is clear, by documentation of physical examination it 
occurred between 021463 and 01865 when patient was active in 
military service.  Therefore, denial of patient's claim for 
service connection of right tympanic membrane perforation and 
left ear drum condition needs to be reversed."  This nexus 
opinion and statement is clearly new and material evidence; 
it obviously raises a reasonable possibility of 
substantiating the claim for service connection for a 
perforated right tympanic membrane.  In addition, the Board 
finds that a claim for service connection for a chronic or 
recurrent infection of the ears is raised by the record.  
These claims have not been developed for appellate review 
and, as explained in the remand appended to this decision, 
they are inextricably intertwined with the claim for service 
connection for bilateral hearing loss.   

The raised application to reopen claims for service 
connection for a perforated right tympanic membrane and a 
scarred left tympanic membrane; the raised claim for service 
connection for a chronic or recurrent infection of the ears; 
and the claim for service connection for bilateral hearing 
loss are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDING OF FACT

There is medical evidence of a current diagnosis of tinnitus; 
the Veteran has a history of exposure to excessive noise 
while on active duty; the only competent opinion that dresses 
the question of whether the Veteran's tinnitus was incurred 
during active service supports the contended causal 
relationship.   


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 
1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303  
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

As discussed in more detail below, sufficient evidence is of 
record to grant the claims for service connection for 
tinnitus.  Therefore, no further development is needed with 
respect to the appellant's appeal.

II. Law and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Standard of Proof 

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36  
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).   

III. Analysis

a. Factual Background

The Veteran's service treatment records (STRs) are negative 
for any indication of complaints of, treatment for, or 
diagnosis of tinnitus.

The Veteran submitted to a September 2004 QTC audiological 
examination.  He  
complained of tinnitus in both ears of two years' duration.  
He described the tinnitus as a constant mild to moderate 
ringing.  The Veteran reported some noise exposure during 
service, primarily from helicopters, and stated that he did 
not wear hearing protection.  After service, he worked as a 
grocery store manager and a barber. 
The audiologist diagnosed bilateral hearing loss and 
tinnitus.  In an undated addendum, he wrote "[t]he etiology 
of bilateral, constant, moderate tinnitus is due to bilateral 
mixed sensory neural hearing loss, which is at least as 
likely as not related to military noise exposure."  It is 
unclear whether the audiologist reviewed the claims file.  
(The claim for service connection for bilateral hearing loss, 
which is intertwined with other ear claims, is addressed in 
the remand below.)   

During a September 2005 history and physical taken for 
purposes of kidney surgery, the Veteran denied any tinnitus. 

At his March 2009 video conference hearing, the Veteran 
testified that he had significant noise exposure during 
service.  Specifically, he stated that he was exposed to a 
jet blast while serving aboard the USS Kearsarge.  He stated 
that he noticed right ear hearing loss afterwards, but 
thought it would go away.  The Veteran testified that he did 
not know when the left ear hearing loss began.  He stated 
that he thought the buzzing in his ears was "a natural 
thing" but that it was "brought to [his] attention in 1966 
or 1967."  The Veteran further stated that the tinnitus has 
been present since service and has worsened.  He denied 
having any problems with his ears prior to service, other 
than an earache as a child.  

In a letter dated April 2009, Dr. M.J.O. stated that the 
Veteran is suffering from tinnitus.

b. Discussion

The Board finds that service connection for tinnitus is 
warranted.  First, while the Veteran's STRs are negative of 
any complaints of, treatment for, or diagnosis of tinnitus, 
he has offered sworn testimony to the effect that he first 
noticed this condition during service and that it has 
gradually progressed in severity since that time.  The Board 
finds that the Veteran's statements regarding the level of 
noise exposure during service are credible and that he is 
competent to state that he has ringing in his ears.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Second, 
personnel records show that the Veteran was stationed aboard 
an aircraft carrier for the first two years of service, which 
undoubtedly resulted in prolonged exposure to excessive 
noise.  Finally, the September 2004 VA examiner opined that 
in-service noise exposure caused the Veteran's bilateral 
hearing loss, which in turn caused the development of 
tinnitus.  

Therefore, after review of the evidence of noise exposure in 
service, the Veteran's history of experiencing ringing or 
noise in his ears, and the positive VA opinion that links 
tinnitus to his exposure to excessive noise while on active 
duty, the Board finds that service connection for tinnitus is 
warranted. 


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's appeal for entitlement 
to service connection for bilateral hearing loss.  38 C.F.R. 
§ 19.9 (2008).  A summation of the relevant evidence is set 
forth below. 

Service Personnel Records

The Veteran had active service from October 1961 to April 
1969.  His MOS (military occupational specialty) was medical 
corpsman.  He served aboard the USS Kearsarge from January 
1962 to February 1963.

Service Treatment Records 

An October 1961 Report of Medical Examination for Enlistment 
contains a normal clinical evaluation of the ears and 
reflects a normal hearing test of 15/15 (whispered and spoken 
voice).  Smith v. Derwinski, 2 Vet. App. 137 (1992).  
However, the report noted pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35 (50)
35 (45)
35 (45)
45 (55) 
45 (50)
LEFT
25 (40)
20 (30)
15 (25)
15 (25)
20 (25)
(Note:  Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The Veteran also had a hearing loss profile of "H1" at that 
time.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) 
(observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service).  In the Veteran's 
accompanying Report of Medical History he did not indicate 
that he had any ear trouble.  

A February 1962 treatment record shows that the Veteran was 
"having trouble with ears draining."  He indicated that he 
had a perforated eardrum.  

A February 1963 Report of Medical Examination for 
Reenlistment contains a normal clinical evaluation of the 
ears and reflects a normal hearing test of 15/15 (whispered 
voice).  Smith, supra.  

A February 1964 treatment record shows that the Veteran had a 
perforated right eardrum.  The Veteran "recalled having 
frequent ear infections at age 10 with recurrent drainage and 
pain occurring about every 3 months which would resolve with 
medication."  An audiogram was performed, but it depicts the 
pure tone thresholds exhibited by the Veteran on a graph and 
not interpreted in decibels for each frequency depicted in 
the audiogram.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (the Board may not interpret graphical representations 
of audiometric data).  However, the clinician noted that the 
audiogram revealed a mild right ear hearing loss in all 
frequencies.  The impression was chronic external otitis, 
right ear, with perforation of the eardrum.  

A May 1965 ENT consultation record indicates that the Veteran 
was treated for a perforated right eardrum.  The clinician 
wrote: "This patient has had trouble with his right ear 
since 1962 ([illegible] decreased hearing, recurrent 
infections) seemingly after being exposed to high intensity 
sounds on board of an aircraft carrier (jet blast)."  The 
impression was left ear canal clear, tympanic membrane 
normal, and right ear perforated tympanic eardrum.  The 
impression was "otitis media right with perforation (but 
could be externa with incidental perforation)."  An X-ray of 
the right mastoid revealed no radiologic evidence of bone 
disease or pathology.  Treatment records from June, August, 
and September 1965 show that the Veteran continued to receive 
treatment for his right ear.

In March 1966, the Veteran was treated for left ear problems.  
The impression was left ear otitis media and otitis externa.

A January 1967 treatment record indicates that the Veteran 
had a history of a perforated tympanic membrane from a 1962 
jet blast.

An April 1969 Report of Medical Examination for Discharge 
discloses an abnormal clinical assessments of the ears.  The 
clinician noted that the right tympanic membrane was 
perforated.  Upon audiological evaluation, pure tone 
thresholds revealed zero decibels at all frequencies in both 
ears.  There is no accompanying Report of Medical History.

VA Treatment Records

A January 1989 ENT consultation record contains the following 
statement:

Comes in for examination regarding chronic right 
ear drum perforation that has been present in the 
ear since 1964 while in the service . . . 
Examination reveals conductive hearing loss in the 
right ear with a small clean perforation that could 
probably be repaired, however, examination of the 
left ear reveals a cholesteatoma with squamous 
debris entering the middle ear on the left which 
had not been noticed before, even though he has 
been examined several times in the past.  This 
cholesteatoma will require surgery to excise it.  
It is contributing to some conductive hearing loss 
on the left . . . Would recommend a left 
tympanomastoid procedure . . . then consider a 
right tympanoplasty.

The record indicates that an audiogram was attached; however, 
that document is missing from the claims file.

An audiogram was performed in April 1995, but it depicts the 
pure tone thresholds exhibited by the Veteran on a graph and 
not interpreted in decibels for each frequency depicted in 
the audiogram.  See Kelly, supra.  The clinician noted that 
testing showed a right perforation and mild conductive 
hearing loss.  The left tympanic membrane was intact, but 
there was effusion in the middle ear.

A May 1996 record contains an assessment of possible 
cholesteatoma, left ear, and chronically perforated right 
tympanic membrane.

In May 1991 and January 1992, the Veteran was diagnosed with 
left otitis media.

In April 1996, the Veteran was diagnosed with otitis externa 
and otitis media, left ear.

In February 2000, the Veteran was diagnosed with bilateral 
otitis.  In March 2000, the Veteran was diagnosed with 
"otitis externa and otitis media in ear that has had 
previous cholesteatoma surgery."

On the authorized audiological evaluation in June 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
30
       
30
35
LEFT
35
45
55
55
55

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.

A July 2000 record indicates that the Veteran's hearing had 
improved with the use of hearing aids.

In August 2000 and March 2002, the Veteran was diagnosed with 
left ear otitis status post cholesteatoma.  

A May 2002 record indicates that the Veteran had a right ear 
tympanoplasty performed by a private provider.

On the authorized audiological evaluation in July 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20
        
20
30
LEFT
40
45
45
55
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

In January 2003, the Veteran was diagnosed with left ear 
external otitis.

On the authorized audiological evaluation in October 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
25
        
25
35
LEFT
45
45
35
45
55

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The diagnosis was sensorineural 
hearing loss.

In June 2004, the Veteran was diagnosed with otitis media and 
otitis externa, acute.

On the authorized audiological evaluation in June 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
35
        
35
45
LEFT
50
55
35
35
45

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  The Veteran indicated that he had been 
fit for hearing aids five years previously, but had not worn 
them much because he had more infections when he was wearing 
them.  The diagnosis was mild to moderate mixed hearing loss.  
The clinician recommended a different hearing aid.

A July 2005 record indicates that the Veteran gave a history 
of chronic hearing problems since service.

September 2004 QTC Audiological Examination  

The Veteran complained of hearing loss in both ears.  He 
reported that the right ear hearing loss began after a 1965 
infection.  The Veteran reported some noise exposure during 
service, primarily from helicopters.  He did not wear hearing 
protection during that time.  After service, he worked as a 
grocery store manager and a barber.  The Veteran reported 
undergoing a left ear tympanomastoidectomy for cholesteatoma 
in 1999 and a right tympanoplasty in 2002, both of which were 
successful.



Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
60
60
LEFT
35
30
20
25
35

Speech audiometry revealed speech recognition ability of 10% 
in the right ear and 100% in the left ear.  The audiologist 
diagnosed (1) chronic right mucoid otitis media; (2) left 
mastoid with granulations and history of cholesteatoma; and 
(3) bilateral mixed (sensorineural and conductive) hearing 
loss.  He determined that the right ear condition occurred 
with an acute ear infection in 1965, and that the left ear 
condition had existed for five years.  In an undated 
addendum, the audiologist opined that the Veteran's bilateral 
mixed sensorineural hearing loss "is at least as likely as 
not related to military noise exposure."  It is unclear 
whether the audiologist reviewed the claims file.    

Private Treatment Records 

A letter dated August 2006 from M.J.O., MD, of the Spokane 
Ear, Nose and Throat Clinic contains the following statement:

[The Veteran] has brought in records dating back to 
1965.  Within these records it is noted that a 
perforation of the right tympanic membrane was 
treated through physicians at the United States 
Naval Hospital in San Diego, California.  Several 
areas of documentation concerning this perforation 
exist.  I do not have records prior to 1965, but 
the patient indicates that he had a physical exam 
as part of his intake evaluation for the military 
and a perforation was not present at that time.  
Based on this history, it would appear that the 
perforation developed during the course of the 
patient's active duty in the military.  
Unfortunately, now nearly 40 years later he is 
still dealing with problems related to his ears and 
infections.  His right ear demonstrates a 
conductive hearing loss with significant 
tympanosclerosis of the tympanic membrane.  
Oftentimes this calcified scar is a direct result 
of prior trauma and hearing on the part of the 
tympanic membrane.

A letter dated April 2009 from Dr. M.J.O. is similar to the 
August 2006 letter, except that the doctor stated that the 
1967 service treatment record "clearly states that the right 
perforation was felt to be secondary to a jet blast suffered 
in 1962." 

Veteran's Statements

In the June 2007 Form 9, the Veteran stated: "There was no 
hearing evaluation performed prior to discharge from military 
service.  The hearing loss was there but I didn't realize how 
much until later."

At his March 2009 video conference hearing, the Veteran 
testified that he had significant noise exposure during 
service.  Specifically, he stated that he was exposed to a 
jet blast while serving aboard the USS Kearsarge.  He stated 
that he noticed right ear hearing loss afterwards but thought 
it would go away.  The Veteran testified that he did not know 
when the left ear hearing loss began.  He denied having any 
problems with his ears prior to service, other than a 
childhood  earache.  

Analysis

The January 1989 VA treatment record indicates that the 
Veteran was a regular patient of the VAMC Spokane ENT clinic.  
However, a careful review of the claims file reveals no 
additional treatment records from this facility, to include 
the January 1989 audiogram referenced in that treatment 
record.  In addition, the August 2006 and April 2009 letters 
from Dr. M.J.O. suggest that he is the Veteran's treating  
physician.  VA treatment records indicate that Dr. M.J.O. 
performed the 2002 right tympanoplasty, and possibly the 1999 
left tympanomastoidectomy.  Such relevant medical evidence 
must be secured and associated with the claims file.  
38 C.F.R. § 3.159(c)(1).

An April 1969 discharge audiological examination revealed 
normal hearing at all frequencies in both ears.  However, the 
Board finds this examination questionable in light of the 
fact that it was reported to show all decibel levels at zero 
in both ears when the October 1961 entrance audiological 
examination and multiple post-service examinations showed 
significant bilateral hearing loss.  As to the question of a 
nexus to service, while the September 2004 VA examination 
examiner linked to the Veteran's hearing loss to service, the 
clinician did not address the October 1961 entrance 
audiological examination that showed pre-existing bilateral 
hearing loss.

There is also the question of perforated and scarring of the 
Veteran's tympanic membranes (ear drums) and a history of 
recurrent ear infections.  As noted in the introduction 
above, the issue of whether new and material evidence has 
been received to reopen claims for service connection for 
perforated and scarring of the tympanic membranes is raised 
by the record and is intertwined with the claim for service 
connection for bilateral hearing loss.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 
183 (1991) (issues are "inextricably intertwined" when a 
decision on one issue would have a "significant impact" on a 
veteran's claim for the second issue).  The Board also raises 
a claim for service connection for recurrent ear infections 
from the record and that claim is intertwined with the other 
two issues.  Id.

In view of the foregoing, the undersigned finds that there is 
a duty to provide the Veteran with new VA audiological and 
ENT examinations for the purpose of determining whether he 
has a disability of either ear (other than tinnitus), to 
include a hearing loss disability as defined by 38 C.F.R. § 
3.385, a perforated or scarred tympanic membrane and a 
chronic or recurrent infection of either ear and, if so, 
whether such began during service or as the result of some 
incident of active duty, to include exposure to excessive 
noise; or if pre-existing service, whether it was aggravated 
during service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2008).  See also McLendon v. Nicholson,  
20 Vet. App. 79, 81 (2006).  




Accordingly, the remaining issues on appeal are REMANDED for 
the following action:

1.	Obtain and associate with the claims 
file VA medical records for the 
Veteran from the VAMC ENT clinic in 
Spokane, Washington, dated from May 
1969 to the present.

2.	Once a signed release is received 
from the Veteran, obtain outstanding 
private treatment records from Dr. 
M.J.O. from January 2000 to the 
present.  A copy of any negative 
response(s) should be included in the 
claims file.

3.	The RO must make arrangements with 
the appropriate VA medical facility 
for the Veteran to be afforded 
audiological and ENT examinations for 
the purpose of determining whether he 
has a hearing loss disability as 
defined by 38 C.F.R.   § 3.385; a 
perforated or scarred tympanic 
membrane or a chronic or recurrent 
ear infection and, if so, whether 
such disability(ies) began during 
service or as the result of some 
incident of active duty, to include 
exposure to excessive noise.  If it 
is determined that any ear disability 
(other than tinnitus) pre-existed 
service, the examiner must address 
the question of in-service 
aggravation.   The claims folder and 
a copy of this remand must be made 
available to the examiner for review 
in conjunction with the examination.  

The examiner must review all the 
evidence of record, to specifically 
include all service and post-service 
audiological examinations.  All 
necessary special studies or tests are 
to be accomplished.  It is requested 
that the ENT examiner obtain a 
detailed history of the Veteran's in-
service and post-service era 
infections and noise exposure.  

After a review of the relevant medical 
evidence in the claims file, the 
audiological examination, the ENT 
examination, and any additional tests 
that are deemed necessary, the ENT 
examiner must provide opinions on the 
following:

(a)	Is at least as likely as not 
(50 percent or greater degree of 
probability) that the  Veteran's 
hearing loss began during service 
or is etiologically related to 
any incident of active service, 
to include undisputed exposure to 
excessive noise without ear 
protection?
(b)	Is at least as likely as not 
(50 percent or greater degree of 
probability) that the  Veteran's 
perforated right tympanic 
membrane and scarring of the left 
tympanic membrane began during 
service or is etiologically 
related to any incident of active 
service, to include undisputed 
exposure to  excessive noise 
without ear protection?
(c)	Is at least as likely as not 
(50 percent or greater degree of 
probability) that any chronic or 
recurrent infection of either ear 
that is identified began during 
service or is etiologically 
related to any incident of active 
service?
(d)	If the Veteran had a hearing 
loss disability that pre-existed 
service, was it aggravated beyond 
its natural progression during 
service (taking into 
consideration all of the reports 
of service and post-service 
audiological examinations of 
record)?
(e)	 If the Veteran had any 
abnormality of the tympanic 
membrane or a chronic or 
recurrent ear infection prior to 
service, was such disability(ies) 
aggravated beyond its natural 
progression during service?

The physician is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against 
a conclusion is so evenly divided that 
it is medically sound to find in favor 
of causation as to find against 
causation.  More likely and as likely 
support the causal relationship; less 
likely weighs against the claim.

The clinician is further advised that 
aggravation for legal purposes is 
defined as a worsening of the 
underlying disability beyond its 
natural progression versus a temporary 
flare-up of symptoms.

The examiner is requested to provide a 
rationale for any opinion provided.  
If the examiner determines that a 
conclusion cannot be reached without 
resort to speculation, s/he should 
discuss why an opinion is not 
possible.

4. After completion of the above and 
any other development deemed 
necessary, the RO should review the 
records and adjudicate the raised, 
intertwined claims of whether new and 
material evidence has been received to 
reopen claims for service connection 
for a perforated right tympanic 
membrane and scarring on the left 
tympanic membrane; adjudicate the 
raised, intertwined claim of service 
connection for a chronic or recurrent 
infection of either or both ears; and 
then adjudicate the claim of service 
connection for bilateral hearing loss.  
If any benefit sought is denied, the 
RO must provide the Veteran and his 
representative a supplemental 
statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board 
for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008). 



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


